Citation Nr: 1627651	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-11 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

(The issue of whether the termination of the appellant's death pension benefits on the basis of countable income was proper is addressed in a separate concurrently-issued decision.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to January 1975.  He died in December 1983 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.

In May 2015, the Board issued a decision reopening the appellant's claim seeking service connection for the cause of the Veteran's death and remanded the reopened claim for additional development.  The reopened service connection claim has now been returned to the Board for further appellate review.  

As indicated above, issue of whether the termination of the appellant's death pension benefits on the basis of countable income was proper is addressed in a separate concurrently-issued decision pursuant to BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(10)(a)(4) (where there are issues dependent on completely different law and facts, which include corpus and income, separate decisions are required).  This case has been processed using the paperless, electronic Virtual VA (VVA) and Veterans Benefits Management System (VBMS) systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In May 2015, the Board reopened the appellant's claim seeking service connection for the cause of the Veteran's death, and remanded the reopened claim to afford the appellant appropriate notice and to obtain VA medical opinions regarding the possible correlation between the Veteran's cause of death and service.  

Thereafter, the appellant was mailed a copy of the May 2015 Board decision and an appropriate notice letter as directed by the Board, both of which were sent to the appellant's address of record at the time and recently returned by the postal service as undeliverable.  After the requested VA medical opinions were obtained, the AOJ readjudicated the appellant's claim in an August 2015 supplemental statement of the case, which was also mailed to the appellant's then-current address of record and returned as undeliverable.

In September 2015, the appellant submitted a statement containing argument regarding her claim seeking service connection for the Veteran's cause of death, which also contained her new address.  Therefore, all correspondence mailed to the appellant's prior address and returned as undeliverable, to include the Board's May 13, 2015 decision, the May 19, 2015 notice letter (located in the VVA file), and the August 2015 supplemental statement of the case, should be reissued to the appellant's current address, as reported in her September 2015 statement (also located in the VVA file).  Thereafter, the claim must be readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Resend the Board's May 13, 2015 decision, the May 19, 2015 notice letter (located in the VVA file), and the August 2015 supplemental statement of the case, and other correspondence mailed to the appellant's prior address and returned as undeliverable, to the appellant's current address as reported in her September 2015 correspondence.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

